Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.233 Filed 11/19/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                            Case No. 17-CR-20750
                                                              Honorable Thomas L. Ludington
DAMON LAVELLE WILBERT,

                  Defendant.
__________________________________________/

ORDER DENYING WITH PREJUDICE MOTION FOR COMPASSIONATE RELEASE

       Defendant Damon Lavelle Wilbert pleaded guilty to possession of cocaine with intent to

distribute on December 19, 2017. ECF. No. 19. On March 30, 2018, he was sentenced to 120

months imprisonment and eight years of supervised release. ECF No. 26.

       On June 8, 2020, Defendant filed a pro se motion for appointment of counsel which was

denied. ECF Nos. 27, 28. Defendant filed a second motion requesting appointment of counsel and

seeking compassionate release, ECF Nos. 29. Defendant’s second motion was denied without

prejudice because he had not exhausted his administrative remedies with the Bureau of Prisons

(“BOP”). ECF No. 30.

       Defendant has now filed another motion for compassionate release due to COVID-19 with

the assistance of counsel. ECF No. 35. For the following reasons, his motion will be denied with

prejudice.

                                                 I.

       The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

       The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
       illness or death. It is caused by a new strain of coronavirus not previously identified
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.234 Filed 11/19/20 Page 2 of 8




       in humans and easily spread from person to person. Older adults and those with
       chronic health conditions are at particular risk, and there is an increased risk of
       rapid spread of COVID-19 among persons in close proximity to one another. There
       is currently no approved vaccine or antiviral treatment for this disease.
Emergency Order 2020-21.

                                                II.

       Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A) which

provides:

       The court may not modify a term of imprisonment once it has been imposed
       except…upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that…extraordinary and compelling reasons warrant such a
       reduction…and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission

18 U.S.C. §3582(c)(1)(A).

       The statute provides three inquiries that must be addressed in resolving Defendant’s motion

for compassionate release. First, whether Defendant fully exhausted his administrative remedies

with the BOP. Second, whether a sentence reduction is warranted in consideration of the factors

set forth in 18 U.S.C. §3553. Finally, whether “extraordinary and compelling reasons warrant such

a reduction” and whether the reduction is consistent with the applicable Sentencing Commission

policy statements. Each inquiry will be addressed in turn.

                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with




                                               -2-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.235 Filed 11/19/20 Page 3 of 8




the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

       Defendant included a copy of a letter from the warden denying his request for

compassionate release. ECF No. 35-3. The Government does not dispute that Defendant has

exhausted his administrative remedies. ECF No. 35 at PageID.168. Defendant has exhausted his

administrative remedies.

                                                   B.

       The next consideration is whether the sentence reduction is warranted under the factors of

18 U.S.C. §3553(a). They are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
                  (A) the applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines…


                                                  -3-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.236 Filed 11/19/20 Page 4 of 8




        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.
18 U.S.C. §3553(a).

       Defendant’s underlying offense is for knowingly and intentionally possessing 2,750 grams

of cocaine, 40.7 grams of heroin, and 338 grams of marijuana, all of which he intended to

distribute. ECF No. 19 at PageID.49. Drug-related offenses are serious and Defendant has only

served 2 years and 11 months of his 120-month sentence. ECF No. 33 at PageID.143–44.

Additionally, this was not his first drug-related offense. According to his Presentence Investigation

Report, he was charged on March 5, 1990 with possession of cocaine under 25 grams. In 1992

Defendant was convicted of escape from prison when he left the Saginaw County Corrections

Center without permission and failed to return. Less than a year after his parole, on October 11,

1996, Defendant was charged with possession with intent to distribute cocaine base. Furthermore,

as explained below in Section I.C.2., Defendant poses a danger to others and the community due

to his history of drug related offenses.

       A consideration of the §3553 factors indicates that Defendant is not entitled to a sentence

reduction.

                                                 C.

       The next inquiry to be resolved in addressing Defendant’s motion for compassionate

release is whether “extraordinary and compelling reasons warrant such a reduction” and whether

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Commission promulgates the United State Sentencing Guidelines

(“U.S.S.G.”). The applicable policy statement is found in U.S.S.G. § 1B1.13 which provides:


                                                -4-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.237 Filed 11/19/20 Page 5 of 8




        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
        3582(c)(1)(A), the court may reduce a term of imprisonment…if, after considering
        the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
        the court determines that--

                (1)(A) Extraordinary and compelling reasons warrant the reduction;…

                (2) The defendant is not a danger to the safety of any other person or to the
                community, as provided in 18 U.S.C. § 3142(g); and

                (3) The reduction is consistent with this policy statement.

U.S.S.G. 1B1.13. The Government has conceded that Defendant’s health situation presents an

extraordinary and compelling reason for release. However, it argues that he has not demonstrated

that he is not a danger to the safety of others.

                                                   1.

        The commentary of the policy statement provides additional guidance about which

circumstances qualify as having extraordinary and compelling reasons. It provides in relevant part:

        [E]xtraordinary and compelling reasons exist under any of the circumstances set
        forth below:

        (A) Medical Condition of the Defendant.--

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
            sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is--

                (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of the
                aging process,




                                                   -5-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.238 Filed 11/19/20 Page 6 of 8




       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the
           aging process; and (iii) has served at least 10 years or 75 percent of his or her
           term of imprisonment, whichever is less.

       (C) Family Circumstances.--

           (i)     The death or incapacitation of the caregiver of the defendant’s minor
                   child or minor children.

           (ii)    The incapacitation of the defendant's spouse or registered partner when
                   the defendant would be the only available caregiver for the spouse or
                   registered partner.

       (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
           exists in the defendant's case an extraordinary and compelling reason other
           than, or in combination with, the reasons described in subdivisions (A) through
           (C).

U.S.S.G. § 1B1.13.

       Defendant asserts this global health crisis, in combination with his underlying health and

living conditions, constitute compelling and extraordinary circumstances making him more

susceptible to contracting a severe case of COVID-19 that could result in death. ECF No. 35 at

PageID.166. He represents that he suffers from hypertension, high cholesterol, and type 2 diabetes

mellitus. He takes medication daily for all three conditions, including insulin injections for his

diabetes. ECF No. 35 at PageID.168. The Government proffers, “Given the heightened risk that

Covid-19 poses to someone with those medical conditions, Wilbert has satisfied the first eligibility

threshold for compassionate release during the pandemic.” ECF No. 33 at PageID.156–57. As

such, this Court assumes without deciding that his conditions qualify as an extraordinary and

compelling reason for release.

                                                 2.

                                               -6-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.239 Filed 11/19/20 Page 7 of 8




       The policy statement further directs the Court to consider the factors in 18 U.S.C. § 3142

in determining whether the defendant would not be a danger to others or the community. The §

3142 factors are:

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591, a Federal crime of
       terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
       or destructive device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release…
18 U.S.C.A. § 3142.

       Consideration of the above factors support the conclusion that Defendant would be a

danger to others and the community if released. Besides the instant offense for possession and

intent to distribute significant amounts of cocaine, heroin, and marijuana, according to his

Presentence Investigation Report, Defendant was convicted of possession of cocaine on March 5,

1990 and possession with intent to distribute cocaine base on October 11, 1996. “The concern

about safety is to be given a broader construction than the mere danger of physical violence. Safety

of the community refers to the danger that the defendant might engage in criminal activity to the

detriment of the community.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989)

(internal quotation marks omitted). “[D]rug trafficking is a serious offense that, in itself, poses a

                                                -7-
Case 1:17-cr-20750-TLL-PTM ECF No. 41, PageID.240 Filed 11/19/20 Page 8 of 8




danger to the community.” United States v. Stone, 608 F.3d 939, 947 (6th Cir. 2010). He also has

a conviction for escaping from prison and committed the second offense less than a year after he

was released from parole. Defendant asserts that he has “worked as an authorized driver/operator

of heavy equipment until COVID-19 limited work opportunities” and “the skills he has honed

while with the BOP have well positioned him for lawful, gainful employment once he is released.”

ECF No. 35 at PageID.183–84. He also has a potential employer that has offered him full-time

employment after his release. Id. He argues he is a model prisoner, with no significant disciplinary

actions. ECF No. 40 at PageID.229. While Defendants efforts are to be commended, his repeated

drug-related criminal history demonstrate that he would be a danger to others and the community

if he were released early.

                                                III.

       Accordingly, Damon Lavelle Wilbert’s Motion for Compassionate Release, ECF No. 35,

is DENIED WITH PREJUDICE.



               Dated: November 19, 2020                      s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -8-
